Citation Nr: 0716641	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-26 232	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.T. and L.R.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1997 to April 
1998.  This case comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas that denied the appellant's claim of 
entitlement to an increased evaluation for his psychiatric 
disability.

In March 2007, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

At that hearing, the appellant submitted additional evidence 
concerning his increased rating claim; this evidence 
consisted of a written statement from a VA Vocational 
Rehabilitation counselor.  The appellant also submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction and therefore referral to the RO of 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.  However, as the case is being remanded, 
the RO will have the opportunity to review the evidence prior 
to the issuance of any Board decision.

By an April 27, 2007 letter, the undersigned Veterans Law 
Judge notified the veteran of the grant of an advancement of 
this case on the docket based on a finding of good cause.  
38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

S.T. and L.R. testified at the appellant's Travel Board 
hearing that he had applied for Social Security 
Administration (SSA) disability benefits based on his 
depression.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims, and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the medical records from SSA pertaining to any 
original or continuing award of disability benefits should be 
requested and associated with the claims file.

In addition, the appellant's friends testified that the 
appellant is in receipt of state disability benefits (SRS).  
The evidence also indicates that the appellant has been 
denied VA Vocational Rehabilitation benefits.  However, none 
of the associated records are included in the claims file.

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should, with the assistance of the 
appellant as needed, obtain the pertinent state disability 
records and the VA Vocational Rehabilitation records and 
associate them with the claims file.  In addition, all of the 
relevant VA treatment records not already of record should be 
obtained and associated with the claims file.  

The appellant is in receipt of service connection major 
depressive disorder, but review of the medical evidence of 
record indicates that he has been diagnosed with other 
psychiatric disorders.  

The evidence of record is not sufficient to ascertain the 
level of psychiatric disability caused by the service-
connected disorder, vis. the non-service-connected disorders.  
The Board cannot therefore render an informed decision 
concerning the level of disability caused by the appellant's 
service-connected psychiatric disorder in the absence of 
specific medical information regarding coexisting psychiatric 
disorders.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  

As such, the Board finds that the appellant should be 
afforded an additional VA examination in order to delineate 
his various psychiatric disorders and assess the severity, 
symptomatology, and manifestations of his service-connected 
major depressive disorder.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Finally, it appears that the appellant experienced a change 
in his circumstances, in July 2006, which may have had an 
adverse effect on his psychiatric state.  In this regard, it 
is noted that the Court has held that where the evidence does 
not adequately evaluate the current severity the service-
connected disorder, the VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
increased rating claim and of what part 
of such evidence he should obtain, and 
what part the AMC/RO will yet attempt to 
obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also be told to provide any 
evidence in his possession pertinent to 
his claim.  38 C.F.R. § 3.159 (2006).

2.  The AMC/RO should contact the 
appropriate SSA office to obtain copies 
of the medical records associated with 
the appellant's application for SSA 
disability benefits and those upon which 
any original or continuing award was 
based.  If an Administrative Law Judge 
(ALJ) decision was issued, a copy of that 
decision and the associated List of 
Exhibits should also be obtained.  All of 
these records are to be associated with 
the claims file.

3.  The AMC/RO should contact the 
appropriate state disability benefits 
office to obtain copies of the medical 
records associated with the appellant's 
application for 'SRS' benefits and those 
upon which any original or continuing 
award was based.

4.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided him with relevant evaluation or 
treatment for his psychiatric disability, 
not already provided.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the AMC/RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal, 
including all private treatment, to the 
extent not already on file.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

5.  All pertinent VA treatment records 
not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

6.  The veteran's VA Vocational 
Rehabilitation file should be obtained 
and associated with the claims file.  
This should include all records from any 
VA-associated vocational program.

7.  After accomplishing the above 
development, the AMC/RO should schedule 
the appellant for an examination by a 
psychiatrist to determine the nature and 
extent of his service-connected major 
depressive disorder.  The entire claims 
file must be made available to the 
examiner in conjunction with the 
examination.  All appropriate testing 
should be accomplished.  If the examiner 
diagnoses disabilities in addition to the 
service-connected depressive disorder, 
the examiner should specifically indicate 
the manifestations and degree of 
disability due to the service-connected 
depressive disorder, as opposed to other 
diagnosed conditions, including 
personality disorders.  

It is critical that the examiner attempt 
to ascertain the degree of disability 
resulting from the service-connected 
depressive disorder, as distinguished 
from any non-service connected 
psychiatric disorders.  If the various 
manifestations and degree of disability 
attributable to the service-connected 
major depressive disorder cannot be 
distinguished from non-service-connected 
conditions, the examiner should so 
indicate and explain the reasons for that 
conclusion.

In addition to the current Global 
Assessment of Functioning (GAF) Score, 
the examiner should review the record and 
provide GAF score(s) indicating the level 
of impairment produced by the service-
connected major depressive disorder for 
the years from 2003 to the present.  The 
examiner should also comment on degree of 
industrial/occupational and social 
impairment produced solely by the 
service-connected major depressive 
disorder, if possible.

8.  Upon receipt of the VA examiner's 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2.  

9.  Thereafter, the AMC/RO should 
readjudicate the appellant's increased 
rating claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 C.F.R. § 3.321.  All 
relevant evidence of record should be 
addressed.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


